Citation Nr: 9919768	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  95-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of 
injuries to the right upper extremity including shell 
fragment wound scar (major), currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
scar residual, shell fragment wound, right thigh.

4.  Entitlement to an increased (compensable) evaluation for 
scar residual, shell fragment wound, left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969, 
and a period for active duty for training from August 14 to 
August 25, 1974.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston.

In June 1997, the Board denied the veteran's claims of 
entitlement to service connection for liver disease, rashes 
of the shoulders, headaches, swollen lymph nodes, and painful 
joints as secondary to Agent Orange exposure.  Those issues 
are no longer part of the current appeal. 

In June 1997, the Board also remanded the case on the issues 
herein concerned for specific development.  For reasons that 
will be further described below as necessary, the issues as 
identified on the front cover more accurately reflect the 
precise nature of the service-connected disabilities.

During the course of the current appeal, the RO increased the 
rating assigned for the veteran's PTSD from 30 to 50 percent 
effective from the date of the grant of service connection.  
However, since this is not the maximum assignable, the issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Under old criteria, the veteran had considerable but less 
than severe overall psychiatric impairment from his PTSD.

2.  Under new criteria, the veteran has some reduction in 
reliability and productivity with depression, but no 
significant impairment of memory or judgment; he continues VA 
care and counseling, his GAF is at about 60 on a stable 
basis, he has sought out ongoing care and education, and has 
a full-time job.

3.  Under old or new criteria, shrapnel damage to Muscle 
Group VIII (major extremity) remains stable and is no more 
than moderately severe.  

4.  In addition to shell fragment damage, the veteran also 
has a tender, painful 3", keloid scar on the right forearm 
with retained metallic fragments. 

5.  Right thigh scarring is well healed, not tender and 
causes no functional limitations.

6.  Left knee scarring is well healed, not tender and causes 
no functional limitations; recent damage to the left meniscus 
is not shown by evidence or medical opinion to be associated 
with service-connected shell fragment injury. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130; Diagnostic Code 9411; 61 Fed.Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of injuries of the right upper extremity are 
not met (under new or old criteria in effect before or since 
1997).  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.2, 4.7, 
4.55, 4.56, 4.57, Diagnostic Code 5308 (1998).

3.  The criteria for a separate 10 percent rating for 
residual right forearm scarring are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.14, 4.25, 4.118, 
Diagnostic Code 7804 (1998).

4.  The criteria for an increased (compensable) rating for a 
right thigh scar, residuals of shrapnel wound, are not met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.14, 4.25, 
4.31, 4.118, Diagnostic Code 7805 (1998).

5.  The criteria for an increased (compensable) rating for 
left knee scar, residuals of shrapnel wound, without osseous 
or muscle damage, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.14, 4.25, 4.31, 4.118, Diagnostic Code 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  PTSD

Special Criteria

A veteran's assertions concerning the severity of his PTSD 
(that are within the competence of a lay party to report) are 
sufficient to conclude that the claim for an increased rating 
for that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The schedular criteria for evaluation of psychiatric 
disabilities were revised effective November 7, 1996.  

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation will be 
based on certain criteria:  When the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; and there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and the veteran is demonstrably unable to 
obtain or retain employment, a 100 percent rating is 
assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  

When the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assignable.  38 C.F.R. Part 4, Code 9411.

Under the revised provisions of Diagnostic Code 9411, 
effective November 7, 1996, a 100 percent disability 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.




A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.126, Diagnostic Code 9411 
(1998).

There were additional guidelines for evaluating PTSD, i.e., 
social impairment per se was not to be used as the sole basis 
for any specific percentage evaluation, but was of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Note (1).  Social 
inadaptability was to be evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129.  It was not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that in essence, under 38 C.F.R. 
§ 4.132, the three criteria in Diagnostic Code 9411 for a 100 
percent rating for PTSD are each independent bases for 
granting the 100 percent rating.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

Factual Background

Service connection has been granted for PTSD for which the 
veteran has been treated by VA since the 1990's.


VA mental health facility outpatient reports including one 
from November 1994 show that the veteran has a history of 
multiple jobs, the longest of which was about 2 years, that 
he had problems adjusting due to his PTSD, and that his PTSD 
caused social and industrial impairment with increasing 
symptoms to include difficulty concentrating, memory problems 
and social isolation.  The veteran was undergoing continuous 
group and individual therapy as well as psychopharmacology.  

As requested by the Board remand, the veteran indicated that 
he had been seen at several VA facilities for his nervous 
problems.  

Mental hygiene evaluation in October 1994 confirmed PTSD with 
a behavioral pattern of isolation by the veteran from others 
due to distrust and skepticism.  

One clinical notation in September 1995 shows the veteran was 
unable to establish or maintain wholesome or effective 
relationships with others, and various counseling proposals 
were made.  

The examiner noted that the veteran had previously been 
involved in a VA Vocational Rehabilitation and Education 
(VR&E) program.  He could not stand being around others, 
would become easily angered at authority and situations.  

A summary of the veteran's assessment in September 1996 for 
his PTSD was that he had serious impairment and his Global 
Assessment of Functioning (GAF) score was 45.  The examiner 
said that the veteran had no social life, poor impulse 
control in work situations, conflicts with his wife, and had 
threatened his co-workers at the job.

A notation in January 1998 shows the veteran felt tired, 
angry, and depressed.  Assessment was severe PTSD and various 
medications were refilled.  He was evaluated for counseling 
with the notation on the summary that his PTSD symptoms had 
increased because of stress.  The veteran had been working as 
a welder and had become upset by others at work.  

The veteran was also mad at his wife and son and expressed 
concern that he might hurt them.  He said he was constantly 
struggling not to explode at work.  Flashbacks were not as 
constant as other symptoms but nonetheless recurred.  He 
indicated he had been receiving regular psychiatric care at 
the VA Corpus Christi facility.

On special VA psychiatric evaluation in February 1998, it was 
noted that the veteran was taking a number of medications 
including Cyproheptadine, Lorazepam, Fluoxetine, Troxidone 
for insomnia, and Mellaril for his anger.  He reported that 
he was less efficient due to his nervousness at work.  
However, he reportedly was working full time.  He stated that 
he preferred to work by himself as it was difficult for him 
to work with others.  He described ongoing flashbacks, said 
he avoided crowds and had diminished interest in fishing 
which he had previously enjoyed.  

The veteran said he preferred to be alone, and had a sense of 
a foreshortened future, although he loved his family.  He had 
symptoms of persistent increased arousal, was nervous all of 
the time, was unable to fall asleep even when tired, and 
slept poorly each night.  

The veteran described having had frequent problems with 
irritability and outbursts.  However, he stated that the 
increased medications had helped, he was still violent and 
tore up things when angry.  He described himself as "going 
off at anything", and admitted sometimes verbally abusing his 
wife.  He said his mind would drift off and he had problems 
concentrating.  He had an exaggerated startle reaction and 
would sweat and have chills down his back when reminded of 
traumatic events.  

The examiner assigned a GAF of 60 based on the veteran's 
moderate symptoms, but noted that he had a continued ability 
to work full time and stay in his martial relationship.  
There was no Axis II diagnosis.  

The rating action by the RO in September 1998 assigned the 50 
percent rating for PTSD from April 30, 1993, noting that 
clear and unmistakable error had been identified with regard 
the effective date for the grant of service connection.  


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that is 
a plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  See also Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

The veteran's contentions concerning the severity of his PTSD 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).  

The Board is also satisfied that in part as a result of the 
prior Board remand, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, in the case at hand, for reasons 
that will be apparent from the discussion below, the Board 
finds that a staged rating is not appropriate or necessary 
with regard to an increased evaluation for PTSD.   

Evaluations of the veteran's mental health, from the time of 
his claim in 1993 to date, are of record from a variety of 
sources, including several VA facilities as well as a 
counselor who has seen him over the years.  The aggregate of 
such evidence provides a sound basis for evaluating his 
continued mental health as compared to the regulations in 
effect both before and since the changes effective in 1996.  

Since the 1990's, the veteran had undergone care for PTSD.  
The veteran's mental health declination evidenced in the 
record has already been addressed by the assigned 50 percent 
rating.  The remaining issue is simply the adequacy thereof.  

A change took place in pertinent regulations for rating PTSD 
in the period herein involved.  Thus the veteran is entitled 
to consideration under both old and new criteria, and to be 
given the benefit of those criteria which are more 
advantageous to him.  

In practical terms, the schedular criteria were rewritten in 
great part to utilize new psychiatric guidelines.  These were 
in turn based on the American Psychiatric Association's old 
criteria delineated in the Diagnostic and Statistical Manual 
of Mental Disorders, 3rd ed. (DSM-III) and the new criteria 
(Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).

The record shows that the veteran has a history of some 
intrusive PTSD-related nightmares, with associated sleep 
disturbance, anger, and occasional suicidal ideation but no 
real plan for acting thereon.  Psychiatric examiners have 
assessed him as having some intermittent problems in either 
social or work environments.  

The Board is mindful of the GAF scores over the past several 
years.  The veteran has ranged from a [recent] high of 60 on 
one occasion from a low of 45.  However, the prevalent and 
ongoing current GAF score is 60, which appears to be 
reflective of some degree of current stability.  The veteran 
has a history of having problems with social interaction with 
others.  However, it is important to note that the veteran is 
working full time. 

Pursuant to the criteria in effect prior to 1996, the 
veteran's social and industrial inadaptability was certainly 
legitimately describable as "considerable", which under Court 
definitions and VA rulings, is deemed to be reflected in the 
50 percent rating.  He had some problems with handling 
stress, internalizing them for the most part although he 
admits to sometimes verbally abusing his wife and preferring 
to be by himself to avoid confrontations with others.  
However, he has generally not acted out in a precipitous 
manner, and his overall memory, insight and judgment have 
remained fairly stable.  

The veteran's suicidal ideation was never particularly 
directed toward action.  His depression is ongoing but 
nowhere near a level of panic, and his speech has remained 
logical.  It is not shown that his psychiatric disorder as 
examined in the light of DSM III was greater than 
considerable and the 50 percent is appropriate.

Similarly, when comparing the veteran's symptoms to 
guidelines set up within DSM IV, his depression is no more 
than moderate, he has found work, he functions independently, 
and has not lost the ability to compute or otherwise 
intellectually function and/or express himself.  His social 
and industrial inadaptability is considerable but no more 
than that, and he apparently remains committed to ongoing VA 
care and counseling. 

The veteran is quite capable of understanding complex 
commands, has no significant impairment of memory, exhibits 
relatively sound judgment; and his disturbances of motivation 
and mood are no more than considerable.  While he has had 
some difficulty in establishing a healthy work situation, he 
appears to have done so.  

Thus, the Board finds that the veteran's symptoms since 1993 
have been no greater than that contemplated within the 50 
percent assigned by the RO, and that a rating in excess 
thereof is not in order.  In that regard, his periodic acute 
intervals of ebb and falls are addressed in the entire impact 
of his mental health.  The rating assigned for the period 
since 1993 reflects the basic aggregate of the evidence, 
taking into account both good and occasional brief but bad 
episodes on both sides of the psychiatric spectrum, and gives 
primary focus to the ongoing chronic symptoms and his ability 
to cope therewith.  

Parenthetically, the veteran himself appears to have grasped 
in 1993 that he had deteriorated from a psychiatric 
standpoint, and in fact filed his claim accordingly.  
However, since then, he has in fact done a rather remarkable 
job of developing and cultivating an understanding of his 
social and industrial deficiencies from a psychiatric 
standpoint and has adapted to them.  His GAF has stabilized.  



Whether evaluating the veteran under old or new criteria, a 
rating in excess of 50 percent is not presently warranted, 
nor has an evaluation in excess of such been warranted in one 
or more incremental time frames herein concerned.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for PTSD.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity grades of disability.  
38 C.F.R. § 4.1.  


II.  Residuals, injuries to the right upper extremity

Special Criteria

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  


The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body or infection in parts of 
the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss with 
respect to these elements.  In addition, the regulations 
state that the functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.  

The Court held in Hicks v. Brown, that once degenerative 
arthritis is established by X-ray evidence, there are three 
circumstances under which compensation may be available for 
service-connected degenerative changes: (1) where limitation 
of motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rating 
under the code or codes will be assigned; (2) where the 
objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable rating under the 
code or codes applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each major joint or 
group of minor joints affected, "to be combined, not 
added"; and (3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon the degree 
of incapacity, may still be assigned if there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  



In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in."  Hicks 
v. Brown, 8 Vet. App. 417 (1995). 

When an unlisted condition is encountered, it may be rated 
without conjecture by analogy to another disability which has 
a closely related function.  38 C.F.R. § 4.20 (1998).

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.71, Plate I, range of motion for the 
forearm on pronation is normally 0 through 80 degrees and 0 
through 85 degrees on supination.  Other ranges of motion are 
also shown for the wrist, elbow, etc.

In general, revisions were undertaken in July 1997 to clarify 
and review certain bases for assessments of injuries to 
muscles including 38 C.F.R. §§ 4.55, 4.56, 4.57 and others.  
These changes have been set forth in the documents provided 
for the veteran's review, and as such, were not substantive 
in nature and in any event did change the criteria applicable 
to rating his long-standing injury to Muscle Group VIII, for 
which the current 20 percent rating has been in effect for 
many years and is now protected. 

In rating injuries to Muscle Group VIII, involving the 
muscles functioning in extension of the wrist, fingers, and 
thumb, abduction of the thumb, and muscles arising mainly 
from external condyle of the humerus; extensors of the 
carpus, finger and thumb, and supinator, in the major 
extremity, a noncompensable rating is assignable when slight, 
a 10 percent rating is assignable when moderate; a 20 percent 
rating is assignable when moderately severe; and a 30 percent 
rating is assignable when severe under Diagnostic Code 5308. 

Other less applicable ratings than that are available for 
impairment of Muscle Group VII involving flexion of the wrist 
and fingers or Muscle Group IV involving general grasping by 
the forearm in concert with the intrinsic muscles of the hand 
itself, under Codes 5307 and 5309.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

In addition, the Court has held that a separate, additional 
rating may be assigned if a veteran's disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).


Factual Background

The veteran experienced multiple shell fragment wounds in 
November 1967 while in Vietnam, for which he was hospitalized 
until late January 1968, during which time there was scar 
pain.  

On the initial post-service examination in March 1970, the 
veteran had a 1" x 1/2" scar in the lower right arm, 
anterolateral aspect, another 1 5/8" x 1/2 " scar in the 
lateral aspect of the right elbow, and a 3" x 3/4" scar in 
the upper 1/3 anterolateral aspect of the right forearm.  
While these were described as well healed, nontender, pliable 
and without associated muscle function, the arm and forearm 
scars were said to be slightly disfiguring; photos were taken 
of the three distinct right upper extremity scars, and are of 
record.  There were retained metallic foreign bodies in the 
area of the right elbow.  The veteran complained of pain in 
the area of the right elbow particularly when overtired or in 
bad weather. 

The veteran was on active duty for training in 1974 and 
injured his right elbow.  [A VA Form 119 is of record showing 
the RO had documented that the period of training was 
certified, but the associated clinical records were not 
found].  The veteran complained at the time of his concurrent 
1974 claim in that regard was a tremendous stabbing pain. 

On VA examination in February 1974, the veteran reported that 
he while on active duty for training, he had been riding in 
an armored personnel carrier going over bumpy ground at about 
45 miles per hour, and his right elbow struck against an open 
hatch.  He said that he now had a continuous aching and pain 
in the right elbow and forearm, and some tingling in the 
right little and index fingers.  He indicated that he was 
right handed.  

Examination of the right elbow showed no swelling, tenderness 
or crepitus; there was range of motion from 0 to 145 degrees.  
The right forearm pronated and supinated to 90 degrees.  The 
right wrist allowed 85 degrees of dorsiflexion, 90 degrees 
volar flexion, 45 degrees ulnar deviation, and 25 degrees of 
radial deviation.  The right forearm was 1/8" larger than the 
comparable area on the left forearm.  X-rays of the right 
elbow showed multiple retained foreign bodies, measuring 3 x 
4 mm., scattered in the soft tissues and anteriorly about the 
elbow joint without identified bony pathology.  

The subsequent March 1975 rating action and letter to the 
veteran recognized that he had injured his right elbow in the 
1974 active duty incident but indicated that the last VA 
examination had not shown residual functional limitations.  
There was no change in the 20 percent rating already assigned 
for the shell fragment wounds to the right forearm or the 
noncompensable rating assigned for shell fragment wounds 
scars including as involved the right arm.  [That rating 
action inadvertently deleted the third right upper extremity 
scar previously identified on the right elbow as well as the 
retained metallic fragments previously noted to be present in 
that same right elbow area.]

VA outpatient reports from October 1987 show recurrent right 
elbow complaints with occasional pain for the past 20 years, 
which had increased in the past 2 months.  The veteran was 
said to be a welder and as having problems using his right 
elbow and arm to work.  The VA examiner noted that the 
veteran was having particular problems in the morning and in 
trying to do heavy lifting.  Range of motion of the right 
elbow was 0 to 120 degrees.  

X-rays showed multiple small metal fragments with the largest 
being 10 mm. and imposing on the capitellum joint surface.  
Specific VA diagnosis was status post right elbow injury 
secondary to shrapnel.  Motrin was refilled, and an 
orthopedic consultation was scheduled.  

On the special orthopedic assessment, the veteran gave a 20 
year history of right elbow pain after injury.  This had been 
relatively asymptomatic until 2 months earlier.  X-rays of 
the right elbow in November 1987 showed several small 
metallic foreign bodies in the soft tissues over the 
anterolateral and lateral aspects of the distal upper arm and 
proximal forearm.  The shadows varied from 1 mm. to as much 
as 2.5 mm. and at least 6 of them could be counted.  Minimal 
degenerative changes were present in the elbow joint with 
slight marginal changes around the margin of the olecranon 
process.  The radiohumeral joint was not remarkably abnormal.  

A December 1987 VA arthrogram of the right elbow showed a 
small bony spur on the medial capitellum of the humerus.  In 
the lateral view, this spur appeared quite large in the 
anterior recess and was felt to apparently abut on a similar 
spur along the medial border of the radial head.  The 
evaluator opined that presumably these two bony spurs 
impinged on each other with flexion.  There was also a tiny 
metallic density in the posterior margin of the capitellum 
laterally which appeared to be with the bone or articular 
cartilage and not free within the joint space.  The 
impression was abnormal elbow with bony spurs along the 
anterior margin of the capitellum/radial head joint which 
probably produced impingement with flexion.

Injection of the area of the shrapnel wound residuals in the 
right elbow was undertaken with good results in December 
1987.  There was tenderness in the area of the lateral 
epicondyle in January 1988.  The veteran was still having 
some pain and movement limitations on a February 1988 
outpatient visit for which he was given medication.  Range of 
elbow motion at that time was 0 to 120 degrees with mild 
tightness and pain at 90 degrees.  The veteran said that the 
pain seemed to be localized in the distal aspect of the 
elbow.  

The rating action in April 1988 confirmed the prior 20 
percent rating for the right forearm shrapnel injuries, while 
noting the clinical findings from the VA examinations 
identified above, including degenerative changes.

VA outpatient reports from September 1988 and January 1999 
showed several old scars in the right elbow area and pain 
secondary to the old shrapnel injury.  Diagnosis was made of 
chronic right elbow pain syndrome with intermittent numbness 
anteriorly.

The veteran was subsequently informed by the RO that the 
right elbow degenerative changes had been denied in 1975, and 
that they were not part of the shrapnel injury.   

As part of a Board remand on the issue of an appropriate 
rating for the service-contented right upper extremity 
disability, in April 1991, the VA orthopedic examiners were 
asked specifically to determine the nature of right elbow 
injury residuals as well as shrapnel injuries, and to render 
opinions on such questions as whether degenerative changes 
were part and parcel of the overall residuals of right arm 
injury in service.

Special VA examination in June 1991 noted the complaint of 
constant right elbow pain.  The veteran had full motion of 
the fingers, wrist, forearm, and elbow.  There was an oblique 
scar over the right iliac aspect of the upper third of the 
right forearm, one lateral to the olecranon and on the 
anterolateral aspect of the lower third of the arm.  The 
scars were not depressed and tenderness was localized to just 
lateral of the right olecranon.  Sensation in the extremity 
was noted by the examiner to be normal.  

Examination confirmed the presence of fragment wounds to the 
right elbow region, right biceps and right forearm extensor 
groups of muscles with numerous retained fragments.  There 
was also noted to be a right elbow wound which was expected 
to cause pain.  The veteran was noted to be qualified as a 
welder but had been working as a carpenter.  
X-rays of the right arm showed a number of tiny flecks of 
metal in the soft tissues over the anterolateral aspect of 
the elbow joint and the proximal forearm.  These densities 
were 1 1/2 mm. to as much as 3 mm. in diameter but did not 
appear on those films to be actually embedded in bone.

On another special VA orthopedic examination in 1992, the 
examiner noted the nature of the inservice injury as well as 
the right elbow injury.  There were scars noted on the 
anterolateral aspect of the upper third of the right forearm, 
one on the anterolateral aspect of the right elbow, and an 
oval one on the anterolateral lower fourth of the right arm, 
the posterolateral right elbow and over the right olecranon.  
The examiner diagnosed mortar fragment wounds of the right 
arm and forearm involving flexor groups of muscles and 
extensor muscles of the forearm. 

In the Board's decision in December 1992, although the 20 
percent rating was continued under cited schedular and 
extraschedular provisions, the text of the Board decision 
also recognized the comprehensive nature of the overall right 
upper extremity (major) injury excluding none of the 
findings.

On VA examination in September 1994, the veteran reported 
having developed severe pain from the right elbow to his 
fingers on that hand with reduced grip power and some finger 
numbness.  It was noted that X-rays from the outpatient 
facility had confirmed the presence of a retained fragment in 
the area over the right medial femoral condyle causing no 
significant functional problems in his adductor mechanism.  
VA outpatient report from August 1995 noted tenderness in the 
right elbow area over the lateral epicondyle described as 
lateral epicondylitis and tendinitis of the right elbow 
(although additional X-rays, etc. were not then taken).

The Board remand in 1997 requested the conduction of a 
special orthopedic evaluation of the right upper extremity 
disabilities, to include consideration of various old and 
revised criteria, assessment of functioning and involvement 
of each muscle group involved in shrapnel injury, muscle 
weakness, scars themselves, osseous damage, and specifically 
to address the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  .

On the VA orthopedic examination in January 1998, the veteran 
stated that he had pain in his right elbow as well as 
stiffness.  He was currently working as a welder.  On 
examination, the findings were of a very obvious, 3" long 
scar on the volar aspect of the right elbow joint with some 
keloid formation.  He was said to have full range of motion 
but extension of 0 degrees to flexion of 140 degrees.  An X-
ray reportedly showed a metallic fragment retained in the 
soft tissue of the right elbow region; a minimal olecranon 
spur was also seen.  

VA conducted a special neurological examination of the 
veteran in January 1998.  The veteran indicated that his main 
complaint involved his right forearm in which he had a lot of 
pain around his elbow.  He was not sure if he had any motor 
weakness, but he stated that sometimes when he moved his 
forearm in different positions, it hurt and this limited his 
right arm at times.  

On motor examination there was normal strength throughout, no 
atrophy or fasciculations.  Reflexes were 1+ in the right 
arm.  There were no pathologic reflexes.  There was an 8 
centimeter shell fragment scar in the right forearm.  There 
was tenderness over the scar region and slightly diminished 
pin in that area.  The diagnosis shows the examiner recorded 
the veteran had evidence of shell fragment wounds, with the 
most severe scar in the right forearm.  This caused some 
discomfort around the elbow area, but neurological function, 
except for a slightly diminished pin over the scar region, 
was unremarkable and with good strength.

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his right forearm 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is a plausible claim has been presented.  
Murphy v. Derwinski, op. cit.


In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit.  The 
veteran's assertions concerning the severity of the 
disability are sufficient to conclude that the claim for 
increased compensation for that disability is well grounded.  
King v. Brown, op.cit.

In evaluating the residual impairment involving the shrapnel 
injuries and trauma to the right forearm, the Board notes 
that the 20 percent now assigned has been in effect for years 
and is now protected.

There appear to be no Codes which more accurately reflect the 
nature of the actual impairment than Code 5308 involving 
Muscles Group VIII.  In that regard, the right arm, the 
veteran's major extremity, is at most restricted to a 
moderately severe degree, at most, without any sign of such 
severe impairment as would warrant an evaluation in excess of 
20 percent at present for that manner of disability.  From a 
practical point of view, the most recent VA orthopedic 
examination showed relatively normal range of motion of the 
right upper extremity.  The most recent VA neurological 
examination was totally devoid of disablement or additional 
disability manifested by functional loss due to pain, 
incoordination, weakness, etc., greater than is contemplated 
by the current 20 percent evaluation.  

The neurological examiner specially noted that aside from a 
slightly diminished pin over the scar region, the clinical 
findings were unremarkable and the veteran had good strength.  
There were no clinical findings upon which to predicate a 
grant of entitlement to an evaluation in excess of 20 percent 
as severe impairment of the right upper extremity was clearly 
not demonstrated.

An X-ray reportedly showed a metallic fragment retained in 
the soft tissue of the right elbow region; a minimal 
olecranon spur was also seen.  Thus, under all pertinent 
criteria, the 20 percent now assigned is a generous 
reflection of the degree of impairment now demonstrated.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for right forearm injury 
to Muscle Group VIII.  Gilbert v. Derwinski, op. cit.

Nonetheless, the Board notes that the veteran also has 
residual scarring as result of the service injury, described 
as very obvious, 3" long scar on the volar aspect of the 
right elbow joint with some keloid formation.  He has 
complained of pain in that area.  Previous VA examination in 
June 1991 also included complaints of pain with tenderness in 
the area of the scarring of the service-connected right 
forearm.  On the most recent VA examination conducted in 
January 1998, the neurological examiner acknowledged that the 
veteran's scarring in the right upper extremity was 
productive of pain and tenderness.  Thus, the Board finds 
that under pertinent regulations and Court decisions to 
include Esteban, it is reasonable to assign a separate 10 
percent rating for that tender and painful scar under 38 
C.F.R. § 4.118 and Code 7804.  


III.  Residuals, shrapnel wounds, right thigh

Special Criteria

As noted above, a separate rating may be assigned if a 
veteran's disability is manifested by a scar that is poorly 
nourished with repeated ulceration, a scar that is tender and 
painful on objective demonstration, or a scar that is 
otherwise causative of limitation of function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); Esteban v. 
Brown, op. cit.

Factual Background

One of the shrapnel injuries experienced while in Vietnam 
involved the veteran's right thigh.

On the initial VA examination in 1970, there was a 1" x 3/8" 
shrapnel scar on the medial aspect of the mid front of the 
right thigh.  X-rays of the right thigh showed no soft tissue 
pathology in the region of the right femur.  The shaft of the 
right femur appeared to be intact.  Report of VA examination 
in 1975 showed similar findings.

On VA examination in 1994, there was noted a fragment wound 
residual in the medial right thigh area, described as being 
just proximal to the mid portion and over the medial head of 
the quadriceps muscle.  It was a couple of centimeters. in 
diameter and the result of shell fragment injury but absent 
any palpable retained fragments.  The pertinent impression 
was of shell fragment wound, soft tissue of the right 
anterolateral thigh with no detectable dysfunction of the 
underlying musculature.

Because the veteran had complained of right thigh problems, 
and as required by the Board's remand, the veteran underwent 
VA orthopedic and neurologic examinations in January 1998.  
While the orthopedic examination was for the most part 
uninformative, the neurological examiner reporter motor 
examination revealed normal strength throughout, with no 
atrophy or fasciculations.  Reflexes were 1+ in the knees and 
ankles.  There were no pathologic reflexes.  Sensory testing 
was grossly normal.  Gait was unremarkable except for a 
slight limp of the left leg.  There was a very small lesion 
in the right thigh.  


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased (compensable) evaluation for his 
right thigh shrapnel scar disability is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is a plausible 
claim has been presented.  Murphy v. Derwinski, op. cit.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit.  The 
veteran's assertions concerning the severity of the 
disability are sufficient to conclude that the claim for 
increased compensation for that disability is well grounded.  
King v. Brown, op.cit.

In the case of rating the residual scar of the veteran's 
right thigh shrapnel wound, there is no lack of healing, no 
sign of pain or ulceration, or any evidence of functional 
loss or impairment as a result thereof.  The most recent VA 
examinations disclosed no evidence of pathological 
development of the residuals scar, which was essential 
described as a slight lesion on the right thigh.  Absent 
clinical objective findings of compensable disablement, a 
compensable rating is not warranted under any possible 
pertinent Codes.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 0 percent for right thigh shrapnel 
wound scar.  Gilbert v. Derwinski, op. cit.


IV.  Residuals, shrapnel wound, left knee
\
Factual Background

The veteran experienced shrapnel wound to the left knee in 
Vietnam.

On VA examination in 1970, the veteran complained of pain in 
the left knee when overtired or in bad weather.  A 1/4" x 
1/4" scar was noted, and an X-ray confirmed the presence of a 
retained metallic foreign body, 2 mm. x 2 mm., overlying the 
medial femoral condyle.  

Similar findings were noted on VA examination in 1974, at 
which time range of motion of the left knee was 0 to 145 
degrees.

VA X-rays of the left knee in May 1993 showed minimal 
calcification of the joint cartilage, especially on the 
medial joint space.  There was a small metallic fragment in 
the soft tissues of the medial aspect of the knee and 
evidence of pseudogout.

On VA examination in 1994, the veteran complained of 
discomfort particularly along the medial aspect of the left 
knee which seemed to radiate to the medial aspect of the left 
thigh.  This was noticeable on certain oppositions, 
particularly with kneeling.  He said it was difficult to 
avoid such positions in his work as a welder.  The veteran 
described a sharp pain in the left knee into the left thigh 
with weakness in the knee and constant pain on all left knee 
movements.

VA examination showed a punctate scar over the left knee at 
the level of the patella over the anteromedial aspect of the 
medial femoral condyle.  Extension of the knee was to 0 
degrees, flexion to 135 degrees and there was no ligamentous 
instability  The examiner stated that fragments were not 
palpable although identifiable on X-rays.  There appeared to 
be no dysfunction of the adductor mechanisms.

VA outpatient records from August 1995 show complains of left 
knee pain and a history of shrapnel wound to the left knee.  
Examination showed tenderness to palpation of the medial 
aspect and around the knee cap.  A diagnosis was made of 
retropatellar bursitis.

At the time of magnetic resonance imagining (MRI) of the left 
knee in December 1996, the examiner noted a clinical history 
of probable medial meniscal tear, locking, effusion, medial 
joint line tenderness.  The MRI showed a large susceptibility 
artifact over the anterior aspect of the medial femoral 
condyle with very large effusion.  Two areas of meniscal 
tearing were identified.  


The veteran underwent a left knee arthroscopy and debridement 
in June 1997, report of which is of record.  It was noted 
that he had had a lot of left knee pain, mechanical type 
symptoms and MRI had shown a meniscal tear.  The surgical 
report shows that there were present numerous cartilage 
fragments as well which were removed and the tear repaired.  
Collaterally, during surgery it was noted that he exhibited a 
significant amount of left knee chondromalacia as well.  

On VA orthopedic examination in January 1998, conducted as a 
result of the Board's remand, X-rays of the left knee showed 
small metallic fragment in the soft tissue of the left knee 
joint medially and anteriorly.  The veteran said that his 
left knee was still stiff even after surgery, and there was 
still weakness and pain.  Examination of the left knee showed 
evidence of moderate amount of effusion, patellar crepitation 
with motion of 0 degrees extension to 110 degrees flexion.

The January 1998 VA neurological examination of the left knee 
shows the veteran reported he had recently undergone surgery 
on his left knee for cartilage removal, which he related to 
his previous injury to the knee.  He had a slight limp of the 
left leg because eof this.  He denied any numbness or 
weakness otherwise.  Motor examination revealed normal 
strength throughout, with no atrophy or fasciculations.  
Sensory testing was grossly normal.  Gait was normal except 
for slight limping of the left leg.  There was 0.5 centimeter 
scar in the left knee region.  The examiner diagnosed a 
slight limp of the left leg from recent cartilage surgery.


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased (compensable) evaluation for his 
left knee shrapnel scar disability is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is a plausible 
claim has been presented.  Murphy v. Derwinski, op. cit.


In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, op. cit.  The 
veteran's assertions concerning the severity of the 
disability are sufficient to conclude that the claim for 
increased compensation for that disability is well grounded.  
King v. Brown, op.cit.

In the case of rating the residual scar of the veteran's left 
knee, there is no lack of healing, no sign of pain or 
ulceration, or any evidence of functional loss or impairment 
as a result thereof.  Absent such residuals a compensable 
rating is not warranted under any possible pertinent Codes.  
Although the veteran has some current left knee pain, this is 
considered to be due to meniscal difficulties, which have not 
been established by evidence or medical opinion to be due to 
the inservice injury.  The most recent VA examinations 
conducted in January 1998 disclosed no pathological 
development of the left knee scar on an orthopedic or 
neurological basis upon which to predicate a grant of 
entitlement to a compensable evaluation with application of 
pertinent governing criteria.

And although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
evaluation in excess of 0 percent for left knee shrapnel 
wound scar.  Gilbert v. Derwinski, op. cit.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of right forearm shrapnel injury to Muscle Group 
VIII is denied.  

Entitlement to a separate 10 percent evaluation rating for 
right upper extremity scarring is granted, subject to the 
regulations pertaining to the payment of monetary awards. 

Entitlement to an increased (compensable) evaluation for a 
shell fragment wound scar of the right thigh is denied.

Entitlement to an increased (compensable) evaluation for a 
shell fragment wound scar of the left knee is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

